Title: To Alexander Hamilton from Nathaniel Appleton, 20 November 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


United States Loan OfficeBoston 20th Novr. 1790
Sir
I wrote you 17th Inst. in answer to yours of the 1st Inst. This serves to enclose duplicate receipt for twelve books of Certificates recd. by Capt. Bray also a receipt for one Book of Certificates recd. by post from Mr. Gavett containg. Certificates for Non subscribers, for transferring Stock to other States & Certifts. bearing Interest of three pr Cent. In your letter 30th Sept. you say “if the Old Emission money should be too bulkey to be conveyed by the Post, it may, on application, be transmitted by Water,” this is doubtless the case with respect to the Old money in my Office, for what I recd. in October is in more bulk than will fill a large Chest, being near two Million Dollars and what I have recd. already in this month will fill another. From your encouragement as above, I shall wait your further instructions before I send it forward by Post, otherwise request the favour of being excused from defacing of it, for that would be a labour intolerable. I have for⟨merly⟩ been through it & found it more trouble than counting it over twice, it would oblige me to Keep two trusty hands constantly at work, in addition to four Clerks, which I am now obliged to employ. You will either devise some method whereby it may be destroyed here, or suffer it to be transmitted by water in its present state. There are dayly applications to the Office to make transfers. I wish to Know wether an Attorney by virtue of a general power to transfer Stock, can transfer it immediately to himself by the second form of transfer as exemplified in the paper No. 3, transmitted with the general Instructions, if not how shall a person, at a distan⟨ce⟩ from the Office, transfer his Stock to the person who purchase⟨s⟩ it of him? I wish to Know what must be the form of a rect. to be taken for a new Certificate issued in consequence of a transfe⟨r.⟩ Please to inform me whether an Acting Justice of the Peace who in this State is empowered to take an acknowledgement of the conveyance of Real Estate, may be considered sufficient authority to take an Acknowledgement of a power for transferg. Stock. As Notaries publick are almost the only persons who can affix Official Seals, and they reside only in Seaport towns, it would greatly accomodate the Citizens of this State if the personal appearance of one of the Witnesses as required by the regulations could be dispenced with. I hope to make my October return next week. With great respect I have the honor to be Sir Yr. hble Servant
N.A.
